  Case 19-33223        Doc 22      Filed 02/05/20 Entered 02/05/20 13:32:36          Desc Main
                                     Document     Page 1 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.: 19-33223
       Michael A Alvarez                     )
                                             )       Chapter 13
                                             )
                                             )       Judge: Carol A. Doyle
                       Debtor(s)             )




TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603;

See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above-named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on February 5, 2020.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 19-33223   Doc 22   Filed 02/05/20 Entered 02/05/20 13:32:36   Desc Main
                               Document     Page 2 of 9

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Amplify Funding
                       PO BOX 542
                       Lac Du Flambeau, WI 54538


                       Blue Trust Loans
                       c/o LCO
                       PO Box 1754
                       Hayward, WI 54843


                       BMO Harris
                       PO Box 6201
                       Carol Stream, IL 60197


                       Bridgecrest Credit Company LLC
                       Po Box 29018
                       Phoenix, AZ 85038


                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Citibank North America
                       Citibank SD MC 425
                       5800 South Corp Place
                       Sioux Falls, SD 57108


                       Credit First National Association
                       Attn: Bankruptcy
                       Po Box 81315
                       Cleveland, OH 44181


                       Dillards Card Services/Wells Fargo Bank
                       Attn: Bankruptcy
                       Po Box 10347
                       Des Moines, IA 50306


                       Illinois Tollway
                       Legal Department
                       PO BOX 5544
                       Chicago, IL 60680


                       Inbox Loan
                       P.O. Box 881
                       Santa Rosa, CA 95402
Case 19-33223   Doc 22   Filed 02/05/20 Entered 02/05/20 13:32:36   Desc Main
                           Document     Page 3 of 9


                   Internal Revenue Service - 1/11
                   PO Box 7346
                   Philadelphia, PA 19101-7346


                   Kia Motors Finance Co
                   Attn: Bankruptcy
                   Po Box 20825
                   Fountain Valley, CA 92728


                   Kohls/Capital One
                   Attn: Credit Administrator
                   Po Box 3043
                   Milwaukee, WI 53201


                   LendingClub
                   595 Market Street
                   San Francisco, CA 94105


                   Little Lake Lender
                   2770 Mission Rancheria Rd
                   Lakeport, CA 95453


                   Makawa Finance
                   5600 Mykawa Road
                   Houston, TX 77033


                   OneMain Financial
                   Attn: Bankruptcy
                   Po Box 3251
                   Evansville, IN 47731


                   Pioneer Mid Country Bank
                   Attn: Bankruptcy
                   Po Box 10487
                   Kansas City, MO 64171


                   Target
                   Po Box 673
                   Minneapolis, MN 55440


                   Target Cash
                   PO Box 581
                   Hays, MT 59527
Case 19-33223   Doc 22   Filed 02/05/20 Entered 02/05/20 13:32:36   Desc Main
                           Document     Page 4 of 9


                   USDOE/GLELSI
                   Attn: Bankruptcy
                   Po Box 7860
                   Madison, WI 53707
                 Case 19-33223                       Doc 22
                                                         21          Filed 02/05/20 Entered 02/05/20 13:32:36
                                                                                                     12:48:10                     Desc Main
                                                                       Document     Page 5
                                                                                         1 of 9
                                                                                              5
 Fill in this information to identify your case:
 Debtor 1               Michael A Alvarez
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-33223                                                                                 have been changed.
                                                                                                                       1.3, 2.1, 2.5, 3.3, 4.2, 4.4, 5.1, 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$965.00 per Month for 3 months
$1,209.00 per Month for 57 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-33223                       Doc 22
                                                         21          Filed 02/05/20 Entered 02/05/20 13:32:36
                                                                                                     12:48:10                    Desc Main
                                                                       Document     Page 6
                                                                                         2 of 9
                                                                                              5
 Debtor                Michael A Alvarez                                                          Case number       19-33223

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $71,808.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                   Collateral                         Amount of claim       Interest rate      Monthly plan      Estimated total
                                                                                                                payment           payments by trustee
 Bridgecrest Credit                 2013 Honda CRZ
 Company LLC                        50000 miles                        $15,413.18                   7.00%             $305.20                       $18,311.96
                                                                                                                Disbursed by:
                                                                                                                   Trustee
                                                                                                                   Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.

Official Form 113                                                               Chapter 13 Plan                                                Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-33223                       Doc 22
                                                         21          Filed 02/05/20 Entered 02/05/20 13:32:36
                                                                                                     12:48:10                   Desc Main
                                                                       Document     Page 7
                                                                                         3 of 9
                                                                                              5
 Debtor                Michael A Alvarez                                                         Case number      19-33223

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $4,308.48.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $243.76

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  100.00 % of the total amount of these claims, an estimated payment of $ 44,443.80 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00            .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-33223                       Doc 22
                                                         21          Filed 02/05/20 Entered 02/05/20 13:32:36
                                                                                                     12:48:10                 Desc Main
                                                                       Document     Page 8
                                                                                         4 of 9
                                                                                              5
 Debtor                Michael A Alvarez                                                             Case number   19-33223

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 1. The Chapter 13 plan payments will increase from $965 to $1,209 per month commencing with the March 2020 payment
 until the end of the plan.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Michael A Alvarez                                                X
       Michael A Alvarez                                                     Signature of Debtor 2
       Signature of Debtor 1

       Executed on            February 5, 2020                                         Executed on

 X     /s/ David H. Cutler                                                      Date     February 5, 2020
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-33223                       Doc 22
                                                         21          Filed 02/05/20 Entered 02/05/20 13:32:36
                                                                                                     12:48:10              Desc Main
                                                                       Document     Page 9
                                                                                         5 of 9
                                                                                              5
 Debtor                Michael A Alvarez                                                         Case number   19-33223

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $18,311.96

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $9,052.24

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $44,443.80

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $71,808.00




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
